ORDER
Paul Day and his parents brought a declaratory judgment action alleging that Day was entitled to a new parole hearing and that he was improperly denied jail time credit by the Missouri Department of Corrections. The circuit court granted summary judgment to the defendants and the Days appeal. We have reviewed the briefs of the parties and the record, and find no error of law. A written opinion reciting the detailed facts and restating the applicable principles of law would have no precedential or jurisprudential value. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed. Rule 84.16(b).